—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules which prohibit inmates from fighting and engaging in violent conduct. The penalty imposed was modified upon petitioner’s administrative appeal but otherwise affirmed. Petitioner thereafter commenced this CPLR article 78 proceeding, which we now confirm.
Initially, we note that since petitioner failed to raise any of the issues advanced in his brief at his administrative appeal, those issues are unpreserved for our review (see, Matter of Berner v Goord, 262 AD2d 881). In any event, were these issues properly before us, we would find them to be without merit. For example, the misbehavior report, which we conclude was sufficient to apprise petitioner of the charges against him (see, Matter of Faison v Senkowski, 255 AD2d 625, appeal dismissed 93 NY2d 847), combined with the documents and testimony adduced at the hearing, provide substantial evidence of his guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner claimed that he was solely acting in self-defense, this raised a credibility issue appropriately resolved by the Hearing Officer (see, Matter of De La Rosa v. Portuondo, 247 AD2d 810, 811). Notably, petitioner’s claim of *814justification was appropriately taken into account in mitigation of the penalty imposed (see, Matter of Gogola v Reynolds, 212 AD2d 928). Finally, we do not find petitioner’s assertion that the rule prohibiting violent conduct is impermissibly vague to be persuasive.
Mercure, J. P., Peters, GrafFeo, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.